Case 19-81504-CRJ13   Doc 16    Filed 05/28/19 Entered 05/28/19 14:49:22   Desc Main
                               Document     Page 1 of 6
Case 19-81504-CRJ13   Doc 16    Filed 05/28/19 Entered 05/28/19 14:49:22   Desc Main
                               Document     Page 2 of 6
Case 19-81504-CRJ13   Doc 16    Filed 05/28/19 Entered 05/28/19 14:49:22   Desc Main
                               Document     Page 3 of 6
Case 19-81504-CRJ13   Doc 16    Filed 05/28/19 Entered 05/28/19 14:49:22   Desc Main
                               Document     Page 4 of 6
Case 19-81504-CRJ13   Doc 16    Filed 05/28/19 Entered 05/28/19 14:49:22   Desc Main
                               Document     Page 5 of 6
Case 19-81504-CRJ13   Doc 16    Filed 05/28/19 Entered 05/28/19 14:49:22   Desc Main
                               Document     Page 6 of 6
